Citation Nr: 1332101	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia and degenerative joint disease of the right knee with arthrotomy.

2.  Entitlement to a rating higher than 10 percent for chondromalacia and degenerative joint disease of the left knee.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1969 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In March 2010, the Veteran requested a hearing before the Board.  In a letter in October 2012, the RO notified the Veteran that the hearing was scheduled in November 2012.  The Veteran did not appear for the scheduled hearing.  

The record shows that the hearing notification mailed in October 2012 was sent to the Veteran's then address of record.  In February 2013, the Veteran stated that he received the notification letter in February 2013.  The Veteran explained that before the hearing was scheduled in November 2012 he had moved and he had notified the Postal Service, his representative, and the VA Medical Center.  

It is the Veteran's responsibility to timely notified VA of a change of address by mailing the change to the VA office having his records.  Notice of a change of address to the VA Medical Center, which has the Veteran's medical records, is not notice to the VA Regional Office having administrative control of the Veteran's VA benefits.  The Veteran however did receive the notice after the date of the scheduled hearing, which lends credibility to the Veteran's statement that he did notify the Postal Service of a change of address. 



The Board finds the Veteran's statement credible that he also sent notice of change of address to the VA Medical Center, which is substantial compliance with the requirement of notifying VA of a change of address.  

As the notice of the change of address was sent to VA before the scheduled date of the hearing, the Veteran has demonstrated good cause for the failure to appear under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Therefore to ensure due process, the hearing should the rescheduled.  38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

In lieu of an in-person hearing, schedule the Veteran for an electronic hearing before the Board at the Regional Office.

The Veteran has the right to submit additional evidence and argument on the claims before the Board.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


